UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07626) Exact name of registrant as specified in charter:	Putnam Municipal Opportunities Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2012 Date of reporting period:	May 1, 2011 - April 30, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Municipal Opportunities Trust Annual report 4 | 30 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Terms and definitions 12 Other information for shareholders 13 Financial statements 14 Federal tax information 40 Shareholder meeting results 41 About the Trustees 42 Officers 44 Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Since the start of 2012, the economic picture and market performance worldwide have been mixed and volatile, punctuated by periodic worries over Europe’s unresolved sovereign-debt troubles and China’s efforts to maintain its robust economic growth. The U.S. economy has shown signs of gathering steam, but continues to face the dual headwinds of tepid jobs growth and a burgeoning federal debt. Putnam’s portfolio managers and analysts are trained to uncover opportunities that often emerge in this type of environment, while also seeking to guard against downside risk. During these times, your financial advisor also can be a valuable resource, helping you to maintain a long-term focus and a balanced investment approach. In other news, please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Potential for income exempt from federal income tax Investing in municipal bonds through a fund such as Putnam Municipal Opportunities Trust can help address a significant challenge: taxes on your investment income. While the stated yields on municipal bonds are usually lower than those of taxable bonds, the income most of these bonds pay has the advantage of being exempt from federal tax. Municipal bonds are typically issued by states and local municipalities to raise funds for building and maintaining public facilities. The bonds are backed by the issuing city or town, by revenues collected from usage fees, or by state tax revenues. Depending on the type of backing, the bonds will have varying degrees of credit risk, which is the risk that the issuer will not be able to repay the bond. Many municipal bonds are not rated by independent rating agencies such as Standard & Poor’s and Moody’s. This is primarily because many issuers decide not to pursue a rating that might be below investment grade. As a result, the fund’s managers must conduct additional research to determine whether these bonds are prudent investments. Once the fund has invested in a bond, the managers continue to monitor developments that affect the overall bond market, the sector, and the issuer of the bond. The goal of this in-depth research and active management is to stay a step ahead of the industry and pinpoint opportunities for investors. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand and may be higher or lower than the NAV. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. Seepages 5 and 10–11 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. 4 Interview with your fund’s portfolio manager Municipal bonds were frequently in the news during the past 12 months. How would you describe the investment environment? The past 12 months marked a particularly strong period for municipal bonds and for the fund. In the months before the fund’s fiscal year began, investors had become increasingly concerned about a potential wave of defaults in the municipal bond market and the perceived threat of unusually high supply in 2011, and as a result the market sold off dramatically. Neither of these concerns materialized, however. While defaults in calendar 2011 were somewhat higher than in 2010, they were still quite low overall, and were nowhere near the record-setting levels that some in the media forecasted. With regard to supply, new issuance remained relatively light by historical standards throughout the fund’s fiscal year, and that generally offered some price stability to the market. Against this backdrop, tax-exempt bonds posted solid returns and outpaced the broad taxable bond market, as measured by the Barclays U.S. Aggregate Bond Index. Moreover, I am pleased to report that the fund outperformed its benchmark over the past 12 months. Last August, Standard & Poor’s [S&P] downgraded its credit rating for U.S. Treasuries and a number of municipal bonds. What impact did that have on themarket? On the heels of its August downgrade of U.S. sovereign debt, S&P lowered its ratings This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 4/30/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 12. 5 from AAA to AA+ for more than 11,000 municipal securities, including taxable and tax-exempt securities. While this number does seem large, it covers less than 1% of the nearly $4 trillion municipal bond market. These securities all had links to the federal government, and, according to S&P, the affected issues fall into four broad categories: municipal housing bonds backed by the federal government or invested in U.S. government securities; bonds of certain government-related entities in the housing and public power sectors; bonds backed by federal leases; and defeased bonds secured by U.S. Treasury and government agency securities held in escrow. The downgrade was not surprising given the interdependence of state and federal finances, and S&P had been suggesting such a move was imminent for some time. To date, state general obligation, or “G.O.,” bond ratings were unchanged; 13 states continue to hold AAA ratings from S&P. Nonetheless, we believe S&P’s downgrades underscore the importance of performing intensive fundamental research when investing in the municipal bond market. At Putnam, we independently research every bond we hold and assess the credit risk it represents before we add it to the portfolio. You mentioned an increase in defaults in 2011. What contributed to that change? Prior to the fourth quarter of 2011, defaults in the municipal bond market had been trending lower since 2009, with the majority of defaults that did occur stemming from lower-rated or unrated securities, often in more speculative real-estate-backed sectors of the market. Late in 2011, however, we saw a significant increase in the default rate, driven in part by two high-profile events. The first was the bankruptcy filing of American Airlines. Credit qualities are shown as a percentage of portfolio value as of 4/30/12. A bond rated Baa or higher (MIG3/VMIG3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities are included for portfolio securities and are not included for derivative instruments and cash. The fund itself has not been rated by an independent rating agency. 6 With about $3 billion of par-value bonds in the municipal market, that event had a significant effect on default levels. The second was a default by Jefferson County, Alabama, a county whose fiscal struggles had captured headlines for a number of years. The county’s bonds had been trading at distressed levels for some time, and their eventual default in 2011 was well anticipated by the market. Overall, the default rate remained relatively low for all of last year, finishing well below 1%. Looking ahead, we believe defaults will continue to be in line with historical averages. That said, we believe it’s likely that certain cities or counties will continue to capture headlines in 2012, as a number of municipalities work to find their fiscal footing. What effect have potential policy changes had on the tax-exempt bond market? As the 2012 presidential election race has heated up, there has been a lot of discussion about tax reform. For example, in President Obama’s fiscal 2013 budget proposal, individuals and married couples earning more than $200,000 and $250,000, respectively, would only be able to exclude from federal taxes 28 cents of every dollar of municipal bond income earned. Meanwhile, Republicans in general and presumptive nominee Mitt Romney in particular have been calling for a flatter rate on a broader tax base. Income tax rates are only one factor among many, including the prevailing interest-rate environment, the strength of the equity Top ten state allocations are shown as a percentage of the fund’s portfolio value as of 4/30/12. Investments in Puerto Rico represented 4.7% of portfolio value. Holdings will vary over time. State concentrations listed after the portfolio schedule in the Financial Statements section of this shareholder report are inclusive of tender option bonds and exclusive of insured status and any interest accruals, and may differ from the summary information above. 7 markets, and the tax picture more broadly. We believe there is likely to be a much broader discussion on tax reform in 2013. However, in our view there are a number of issues that likely will need to be addressed even before then, and it remains to be seen whether Congress will act on the debt ceiling, the alternative minimum tax, and the Bush-era tax cuts, which are slated to expire at the end of the year. As always, we’re monitoring the situation closely. How did you position the portfolio during the fund’s fiscal year? We sought to benefit from improving fundamentals in the municipal bond market. While we believed that the budget challenges faced by many states were significant, we were confident that conditions would improve as long as the broad economy did not stall. Against this backdrop, we believed that essential service revenue bonds remained attractive, while we remained highly selective regarding the fund’s positioning in local G.O.s, which are securities issued at the city or county level. We believe that as the federal government looks to reduce transfer payments to the states — and as states, in turn, seek to close their deficits by reducing spending — these types of bonds are at risk for downgrades or other headline-driven price volatility. And unlike state general obligation bonds, local G.O.s rely more on property tax revenue than on income or sales taxes. With real-estate prices still under pressure in many markets, property taxes have been slower to recover than other tax sources. From a credit perspective, we held an overweight position in A- and Baa-rated securities versus the fund’s benchmark. In terms of sectors, relative to the benchmark This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Sector concentrations listed after the portfolio schedule in the Financial Statements section of this shareholder report are exclusive of insured status and any interest accruals, and may differ from the summary information above. 8 index, we favored higher education, utility, and health-care bonds, particularly those of larger, higher-quality hospitals and continuing-care retirement communities. Overall, this positioning generally helped the fund’s relative performance during its fiscal year. What is your outlook for the months ahead? While technical factors in the market have been positive — specifically, higher refunding activity and strong investor demand — we believe that uncertainty remains. We believe that states will continue to face financial challenges as the economy struggles to find its footing. For the most part, however, we believe that the fiscal conditions of states and municipalities are showing signs of improvement: Tax receipts are beginning to improve, albeit slowly, and we believe defaults will remain relatively low. We remain focused on the economy and Congress’s plans to reduce the deficit. Higher federal income tax rates, a change in the tax status of municipal bonds, and significant cuts in state funding all would have consequences for the municipal bond market in our view. But for investors with longer time horizons, we believe that our actively managed approach remains a prudent way to diversify holdings and generate tax-exempt income in the municipal bond market. Thank you, Thalia, for updating us on the fund. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Thalia Meehan holds a B.A. from Williams College. A CFA charterholder, Thalia joined Putnam in 1989 and has been in the investment industry since 1983. In addition to Thalia, your fund’s portfolio managers are Paul M. Drury, CFA and Susan A. McCormack, CFA. IN THE NEWS With the Bush-era tax cuts set to expire on December 31, 2012, municipal bond inves tors are taking note. President Obama has said that, if re-elected, he would not extend those tax cuts for households earning more than $250,000 per year ($200,000 per year for single taxpayers) and would seek to impose a minimum tax rate of 30% on taxpayers earning more than $1 million a year. If income tax rates in the United States rise, municipal bonds — the interest on which is exempt from federal and state taxes —could become more attractive, which may bolster current municipal bond prices. Meanwhile, Republican opponent Mitt Romney favors creating a broader tax base with lower, flatter rates. It is possible that income tax rate reductions may make municipal bonds less attractive relative to taxable alternatives. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2012, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 4/30/12 Lipper Closed End General and Insured Muni Debt Barclays Municipal Funds (Leveraged) NAV Market price Bond Index category average* Annual average Life of fund (since 5/28/93) 6.46% 5.98% 5.75% 6.30% 10 years 90.74 94.24 68.84 91.49 Annual average 6.67 6.86 5.38 6.68 5 years 36.21 44.20 31.31 34.06 Annual average 6.38 7.60 5.60 6.00 3 years 52.32 60.49 23.90 49.60 Annual average 15.06 17.08 7.40 14.31 1 year 23.08 26.00 11.36 23.04 Performance assumes reinvestment of distributions and does not account for taxes. Index and Lipper results should be compared to fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 4/30/12, there were 83, 80, 80, 68, and 45 funds, respectively, in this Lipper category. 10 Fund price and distribution information For the 12-month period ended 4/30/12 Distributions — Common shares Number 12 Income 1 $0.7956 Capital gains 2 — Total Series B Series C Distributions — Preferred shares (3,417 shares) (3,737 shares) Income 1 $57.50 $56.43 Capital gains 2 — — Total Share value NAV Market price 4/30/11 $11.26 $10.77 4/30/12 12.97 12.70 Current yield (end of period) Current dividend rate 3 6.13% 6.26% Taxable equivalent 4 9.43 9.63 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 For some investors, investment income may be subject to the federal alternative minimum tax. Income from federally exempt funds may be subject to state and local taxes. 2 Capital gains, if any, are taxable for federal and, in most cases, state purposes. 3 Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. 4 Assumes maximum 35% federal tax rate for 2012. Results for investors subject to lower tax rates would not be as advantageous. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 NAV Market price Annual average Life of fund (since 5/28/93) 6.39% 5.91% 10 years 91.18 91.79 Annual average 6.70 6.73 5 years 34.05 41.28 Annual average 6.04 7.16 3 years 55.26 65.07 Annual average 15.79 18.18 1 year 24.00 23.82 11 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities and the net assets allocated to any outstanding preferred shares, divided by the number of outstanding common shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Municipal Bond Index is an unmanaged index of long-term fixed-rate investment-grade tax-exempt bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 12 Other information for shareholders Important notice regarding share repurchase program In September 2011, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2011, up to 10% of the fund’s common shares outstanding as of October 7, 2011. Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2012, Putnam employees had approximately $350,000,000 and the Trustees had approximately $80,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 13 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 14 Report of Independent Registered Public Accounting Firm To the Trustees and Shareholders of Putnam Municipal Opportunities Trust: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam Municipal Opportunities Trust (the “fund”) at April 30, 2012, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at April 30, 2012 by correspondence with the custodian, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts June 22, 2012 15 The fund’s portfolio 4/30/12 Key to holding’s abbreviations AGM Assured Guaranty Municipal Corporation G.O. Bonds General Obligation Bonds AGO Assured Guaranty, Ltd. NATL National Public Finance Guarantee Corp. AMBAC AMBAC Indemnity Corporation SGI Syncora Guarantee, Inc. COP Certificates of Participation U.S. Govt. Coll. U.S. Government Collateralized FGIC Financial Guaranty Insurance Company VRDN Variable Rate Demand Notes, which are FNMA Coll. Federal National Mortgage floating-rate securities with long-term maturities, Association Collateralized that carry coupons that reset every one or seven FRB Floating Rate Bonds: the rate shown is days. The rate shown is the current interest rate at the the current interest rate at the close of the close of the reporting period. reportingperiod MUNICIPAL BONDS AND NOTES (138.0%)* Rating** Principal amount Value Alabama (0.1%) Selma, Indl. Dev. Board Rev. Bonds (Gulf Opportunity Zone Intl. Paper Co.), Ser. A, 5.8s, 5/1/34 BBB $750,000 $809,115 Arizona (3.4%) Casa Grande, Indl. Dev. Auth. Rev. Bonds (Casa Grande Regl. Med. Ctr.), Ser. A, 7 5/8s, 12/1/29 BB–/P 3,025,000 3,117,565 Cochise Cnty., Indl. Dev. Auth. Rev. Bonds (Sierra Vista Cmnty. Hosp.), Ser. A, 6 3/4s, 12/1/26 BBB+/P 395,000 395,557 Coconino Cnty., Poll. Control Rev. Bonds (Tucson Elec. Pwr. Co. — Navajo), Ser. A, 5 1/8s, 10/1/32 Baa3 1,500,000 1,532,850 Glendale, Indl. Dev. Auth. Rev. Bonds (Midwestern U.), 5 1/8s, 5/15/40 A– 2,125,000 2,223,876 Maricopa Cnty., Poll. Control Rev. Bonds (El Paso Elec. Co.), Ser. A, 7 1/4s, 2/1/40 Baa2 2,400,000 2,833,560 Phoenix, Civic Impt. Corp. Arpt. Rev. Bonds, Ser. A, 5s, 7/1/40 A1 1,000,000 1,063,980 Pima Cnty., Indl. Dev. Auth. Rev. Bonds (Tucson Elec. Pwr. Co.), 5 3/4s, 9/1/29 Baa3 800,000 848,768 (Horizon Cmnty. Learning Ctr.), 5.05s, 6/1/25 BBB 1,550,000 1,448,429 Pinal Cnty., Elec. Rev. Bonds (Dist. No. 3), 5 1/4s, 7/1/36 A 500,000 534,455 Salt River Agricultural Impt. & Pwr. Dist. Rev. Bonds, Ser. A, 5s, 12/1/31 Aa1 3,000,000 3,518,430 Tempe, Indl. Dev. Auth. Lease Rev. Bonds (ASU Foundation), AMBAC, 5s, 7/1/28 AA/P 500,000 503,445 U. Med. Ctr. Corp. AZ Hosp. Rev. Bonds, 6 1/2s, 7/1/39 Baa1 1,000,000 1,140,240 California (24.4%) ABC Unified School Dist. G.O. Bonds, Ser. B, FGIC, zero %, 8/1/20 Aa3 1,500,000 1,116,825 Bay Area Toll Auth. of CA Rev. Bonds (San Francisco Bay Area), Ser. F-1, 5s, 4/1/39 AA 2,500,000 2,705,525 Burbank, Unified School Dist. G.O. Bonds (Election of 1997), Ser. C, FGIC, zero %, 8/1/23 AA– 1,000,000 665,090 16 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value California cont. CA Edl. Fac. Auth. Rev. Bonds (Claremont Graduate U.), Ser. A, 5s, 3/1/42 A3 $2,000,000 $2,041,960 (U. of the Pacific), 5s, 11/1/21 A2 1,500,000 1,639,470 (Loyola-Marymount U.), NATL, zero %, 10/1/21 A2 1,300,000 864,682 CA Hsg. Fin. Agcy. Rev. Bonds (Home Mtge.) Ser. E, 4.8s, 8/1/37 Baa2 5,000,000 4,512,850 Ser. K, 4 5/8s, 8/1/26 Baa2 2,500,000 2,337,175 CA Muni. Fin. Auth. COP (Cmnty. Hosp. Central CA), 5 1/4s, 2/1/37 Baa2 1,800,000 1,830,815 CA Poll. Control Fin. Auth. Rev. Bonds (San Jose Wtr. Co.), 5.1s, 6/1/40 A 3,500,000 3,718,715 (Pacific Gas & Electric Corp.), Class D, FGIC, 4 3/4s, 12/1/23 A3 2,500,000 2,681,425 CA Poll. Control Fin. Auth. Solid Waste Disp. FRB (Waste Management, Inc.), Ser. C, 5 1/8s, 11/1/23 BBB 850,000 913,053 CA Poll. Control Fin. Auth. Wtr. Fac. 144A Rev. Bonds (American Wtr. Cap. Corp.), 5 1/4s, 8/1/40 BBB+ 1,000,000 1,013,740 CA State G.O. Bonds 6 1/2s, 4/1/33 A1 12,000,000 14,704,320 5 1/2s, 3/1/40 A1 7,450,000 8,262,944 5s, 4/1/42 A1 4,000,000 4,267,120 5s, 10/1/29 A1 4,000,000 4,350,440 CA State Pub. Wks. Board Rev. Bonds Ser. I-1, 6 1/8s, 11/1/29 A2 1,000,000 1,167,430 Ser. A-1, 6s, 3/1/35 A2 1,600,000 1,796,000 (Dept. of Forestry & Fire), Ser. E, 5s, 11/1/32 A2 1,575,000 1,646,457 (Capital Projects), Ser. A, 5s, 4/1/29 A2 2,000,000 2,135,240 CA Statewide Cmnty. Dev. Auth. COP (The Internext Group), 5 3/8s, 4/1/30 BBB 5,250,000 5,251,838 CA Statewide Cmnty. Dev. Auth. Rev. Bonds (Irvine, LLC-UCI East Campus), 6s, 5/15/40 Baa2 2,000,000 2,150,380 (Sutter Hlth.), Ser. A, 5s, 11/15/43 Aa3 2,485,000 2,566,085 Cathedral City, Impt. Board Act of 1915 Special Assmt. Bonds (Cove Impt. Dist.), Ser. 04-02, 5.05s, 9/2/35 BB+/P 775,000 736,242 Chula Vista COP, NATL, 5s, 8/1/32 A1 4,000,000 4,052,760 Chula Vista, Indl. Dev. Rev. Bonds (San Diego Gas), Ser. B, 5s, 12/1/27 Aa3 1,915,000 2,060,061 Foothill-De Anza, Cmnty. College Dist. G.O. Bonds, Ser. C, 5s, 8/1/40 Aaa 2,250,000 2,520,135 Foothill/Eastern Corridor Agcy. Rev. Bonds, Ser. A, zero %, 1/1/28 (Escrowed to maturity) Aaa 13,000,000 8,154,770 Golden State Tobacco Securitization Corp. Rev. Bonds Ser. 03 A-1, 6 1/4s, 6/1/33 (Prerefunded 6/1/12) Aaa 685,000 718,599 Ser. A-1, 5s, 6/1/33 B3 1,050,000 828,062 Ser. S-B, zero %, 6/1/47 CCC+ 6,000,000 331,320 Los Angeles, Dept. Arpt. Rev. Bonds (Los Angeles Intl. Arpt.), Ser. D, 5s, 5/15/40 AA 3,500,000 3,813,670 M-S-R Energy Auth. Rev. Bonds, Ser. B, 6 1/2s, 11/1/39 A– 3,000,000 3,689,280 17 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value California cont. Metro. Wtr. Dist. Rev. Bonds (Southern CA Wtr. Wks.), 5 3/4s, 8/10/18 AAA $6,000,000 $7,188,600 Orange Cnty., Cmnty. Fac. Dist. Special Tax Rev. Bonds (Ladera Ranch No. 02-1), Ser. A, 5.55s, 8/15/33 BBB–/P 900,000 901,179 Redwood City, Elementary School Dist. G.O. Bonds, FGIC, NATL, zero %, 8/1/21 A+ 1,990,000 1,327,211 Rocklin, Unified School Dist. G.O. Bonds, FGIC, NATL, zero %, 8/1/27 Aa2 2,000,000 1,016,380 Sacramento Cnty., Arpt. Syst. Rev. Bonds, 5s, 7/1/40 A2 1,350,000 1,421,036 Sacramento, Special Tax Rev. Bonds (North Natomas Cmnty. Fac.), Ser. 97-01 5s, 9/1/20 BB+/P 1,195,000 1,207,990 5s, 9/1/29 BB+/P 1,180,000 1,151,857 5s, 9/1/18 BB+/P 1,030,000 1,045,749 San Bernardino Cnty., COP (Med. Ctr. Fin.), Ser. A, NATL, 6 1/2s, 8/1/17 Baa2 4,420,000 4,786,462 San Diego Cnty., Regl. Arpt. Auth. Rev. Bonds, Ser. A, 5s, 7/1/40 A2 3,750,000 3,987,225 San Diego, Unified School Dist. G.O. Bonds (Election of 2008), Ser. C zero %, 7/1/40 Aa2 5,000,000 1,096,850 zero %, 7/1/38 Aa2 5,000,000 1,227,850 San Francisco City & Cnty. Arpt. Comm. Intl. Arpt. Rev. Bonds, 5s, 5/1/28 A1 575,000 654,494 San Juan, Unified School Dist. G.O. Bonds, AGM, zero %, 8/1/19 Aa2 1,000,000 813,480 Sunnyvale, Cmnty. Fac. Dist. Special Tax Rev. Bonds, 7.65s, 8/1/21 B+/P 580,000 580,783 Tuolumne Wind Project Auth. Rev. Bonds (Tuolumne Co.), Ser. A, 5 7/8s, 1/1/29 A+ 1,585,000 1,862,391 Turlock, Irrigation Dist. Rev. Bonds, Ser. A, 5s, 1/1/40 A+ 4,000,000 4,231,720 Colorado (1.3%) CO Hlth. Fac. Auth. Rev. Bonds (Christian Living Cmntys.), Ser. A, 5 3/4s, 1/1/26 BB–/P 325,000 332,560 (Evangelical Lutheran), 5s, 6/1/29 A3 850,000 873,928 CO Hsg. & Fin. Auth. Rev. Bonds (Single Family Mtge.), Ser. A-3, Class III, 5 1/4s, 5/1/33 A2 1,490,000 1,544,832 CO Springs, Hosp. Rev. Bonds, 6 3/8s, 12/15/30 A3 3,280,000 3,285,970 E-ub. Hwy. Auth. Rev. Bonds, Ser. C1, NATL, 5 1/2s, 9/1/24 Baa2 1,250,000 1,355,650 Delaware (0.7%) DE St. Econ. Dev. Auth. Rev. Bonds (Delmarva Pwr.), 5.4s, 2/1/31 BBB+ 1,100,000 1,199,110 DE State Hlth. Facs. Auth. VRDN (Christiana Care), Ser. A, 0.23s, 10/1/38 VMIG1 1,130,000 1,130,000 DE State Hsg. Auth. Rev. Bonds (Single Family Mtge.), Ser. B, zero %, 1/1/40 A3 8,800,000 1,574,584 18 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value District of Columbia (1.9%) DC Rev. Bonds (Howard U.), Ser. A, 6 1/2s, 10/1/41 A3 $3,000,000 $3,429,240 (Gallaudet U.), 5 1/2s, 4/1/34 A+ 1,000,000 1,121,830 DC Wtr. & Swr. Auth. Pub. Util. Rev. Bonds, FGIC, NATL, 5s, 10/1/28 (Prerefunded 10/1/13) AA 3,000,000 3,200,160 Metro. Washington, Arpt. Auth. Dulles Toll Rd. Rev. Bonds (First Sr. Lien), Ser. A, 5s, 10/1/39 A2 2,000,000 2,115,280 (Metrorail), Ser. A, zero %, 10/1/37 Baa1 3,700,000 829,836 Florida (5.1%) Brevard Cnty., Hlth. Care Fac. Auth. Rev. Bonds (Health First, Inc.), 7s, 4/1/39 A3 3,000,000 3,507,060 Escambia Cnty., Env. Impt. Rev. Bonds (Intl. Paper Co.), Ser. A, 5s, 8/1/26 BBB 2,500,000 2,500,825 FL State Board of Ed. G.O. Bonds (Capital Outlay 2011), Ser. F, 5s, 6/1/30 AAA 1,000,000 1,159,600 FL State Muni. Pwr. Agcy. Rev. Bonds, Ser. A, 5s, 10/1/31 A2 1,700,000 1,842,205 Halifax, Hosp. Med. Ctr. Rev. Bonds, Ser. A, 5 3/8s, 6/1/46 A– 4,200,000 4,307,058 Lakeland, Retirement Cmnty. Rev. Bonds (1st Mtge. — Carpenters), 6 3/8s, 1/1/43 BBB–/F 340,000 345,022 Lee Cnty., Rev. Bonds, SGI, 5s, 10/1/25 Aa2 2,500,000 2,710,450 Marco Island, Util. Sys. Rev. Bonds, Ser. A, 5s, 10/1/40 Aa3 1,500,000 1,599,570 Miami Beach, Hlth. Fac. Auth. Hosp. Rev. Bonds (Mount Sinai Med. Ctr.) Ser. A, 6.8s, 11/15/31 Baa3 550,000 556,562 5 3/8s, 11/15/28 BBB–/F 990,000 991,000 Miami-Dade Cnty., Aviation Rev. Bonds (Miami Intl. Arpt.), Ser. A-1, 5 3/8s, 10/1/41 A2 3,000,000 3,274,140 Miami-Dade Cnty., Expressway Auth. Toll Syst. Rev. Bonds, Ser. A, 5s, 7/1/40 A 1,000,000 1,050,080 Palm Beach Cnty., Hlth. Fac. Auth. Rev. Bonds (Acts Retirement-Life Cmnty.), 5 1/2s, 11/15/33 BBB+ 1,000,000 1,061,460 South Bay, Cmnty. Dev. Dist. Rev. Bonds, Ser. B-1, 5 1/8s, 11/1/12 (In default) † D/P 2,025,000 668,250 South Broward, Hosp. Dist. Rev. Bonds, NATL, 4 3/4s, 5/1/28 Aa3 1,500,000 1,569,825 Tolomato, Cmnty. Dev. Dist. Special Assmt. Bonds, (Split Pine Cmnty. Dev. Dist.), Ser. A, 5 1/4s, 5/1/39 (In default) † D/P 1,460,000 633,144 5.4s, 5/1/37 CCC/P 445,000 379,572 Georgia (3.3%) Atlanta, Arpt. Rev. Bonds Ser. C, 5 7/8s, 1/1/24 A1 500,000 626,680 (Hartsfield-Jackson Intl. Arpt.), Ser. A, 5s, 1/1/35 A1 1,250,000 1,359,225 Atlanta, Wtr. & Waste Wtr. Rev. Bonds, Ser. A, 6 1/4s, 11/1/39 A1 4,500,000 5,257,890 19 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value Georgia cont. Fulton Cnty., Dev. Auth. Rev. Bonds (GA Tech Athletic Assn.), Ser. A, 5s, 10/1/42 A2 $1,350,000 $1,477,238 Gainesville & Hall Cnty., Hosp. Auth. Rev. Bonds (Northeast GA Hlth. Care), Ser. B, 5 1/4s, 2/15/45 A+ 7,500,000 8,012,625 Marietta, Dev. Auth. Rev. Bonds (U. Fac. — Life U., Inc.), 7s, 6/15/39 Ba3 1,400,000 1,454,726 Hawaii (—%) HI State Hsg. Fin. & Dev. Corp. Rev. Bonds, Ser. A, FNMA Coll., 5 3/4s, 7/1/30 Aaa 40,000 40,009 Illinois (7.7%) Chicago, O’Hare Intl. Arpt. Rev. Bonds, Ser. A 5 3/4s, 1/1/39 A1 4,000,000 4,567,680 5 5/8s, 1/1/35 A1 1,000,000 1,144,680 Chicago, Waste Wtr. Transmission Rev. Bonds, Ser. A, NATL, zero %, 1/1/24 Aa2 1,600,000 1,001,312 IL Fin. Auth. Rev. Bonds (Silver Cross Hosp. & Med. Ctr.), 7s, 8/15/44 BBB– 2,500,000 2,831,175 (IL Rush U. Med. Ctr.), Ser. D, 6 5/8s, 11/1/39 A2 1,490,000 1,775,648 (IL Rush U. Med Ctr.), Ser. C, 6 5/8s, 11/1/39 A2 1,425,000 1,698,187 (Elmhurst Memorial), Ser. A, 5 5/8s, 1/1/37 Baa2 3,000,000 3,143,910 (Alexian), Ser. A, AGM, 5 1/4s, 1/1/22 Aa3 3,775,000 4,232,266 IL State G.O. Bonds, 5s, 3/1/34 A+ 750,000 793,523 Kendall & Kane Cntys., Cmnty. United School Dist. G.O. Bonds (No. 115 Yorkville), FGIC, zero %, 1/1/21 Aa3 1,075,000 772,624 Lake Cnty., Cmnty. Construction School Dist. G.O. Bonds (No. 073 Hawthorn), NATL, FGIC zero %, 12/1/21 AA+ 1,805,000 1,251,551 zero %, 12/1/21 (Escrowed to maturity) AA+ 145,000 118,594 zero %, 12/1/20 AA+ 1,495,000 1,095,282 zero %, 12/1/20 (Escrowed to maturity) AA+ 155,000 131,567 Metropolitan Pier & Exposition Auth. Rev. Bonds (McCormack Place Expansion Project), Ser. A, NATL, zero %, 12/15/30 AAA 22,500,000 9,236,925 NATL, 5s, 12/15/28 AAA 1,770,000 1,796,444 Railsplitter, Tobacco Settlement Auth. Rev. Bonds, 6s, 6/1/28 A– 4,150,000 4,722,285 Southern IL U. Rev. Bonds (Hsg. & Auxiliary), Ser. A, NATL zero %, 4/1/25 A2 1,870,000 963,817 zero %, 4/1/21 A2 1,880,000 1,250,313 Indiana (1.9%) IN Bk. Special Program Gas Rev. Bonds, Ser. A, 5 1/4s, 10/15/21 Aa3 180,000 205,623 IN State Fin. Auth. Rev. Bonds (U.S. Steel Corp.), 6s, 12/1/26 BB 500,000 531,505 (BHI Sr. Living), 5 3/4s, 11/15/41 A–/F 1,000,000 1,072,770 (Duke Energy Ind.), Ser. C, 4.95s, 10/1/40 A2 4,000,000 4,215,280 20 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value Indiana cont. Jasper Cnty., Indl. Poll. Control Rev. Bonds AMBAC, 5.7s, 7/1/17 Baa2 $1,375,000 $1,561,079 NATL, 5.6s, 11/1/16 Baa2 1,550,000 1,748,850 U. Southern IN Rev. Bonds (Student Fee), Ser. J, AGO, 5 3/4s, 10/1/28 Aa3 1,000,000 1,157,740 Kentucky (0.3%) Christian Cnty., Assn. of Cnty. Leasing Trust VRDN, Ser. B, 0.24s, 8/1/37 VMIG1 1,310,000 1,310,000 Louisville/Jefferson Cnty., Metro. Govt. College Rev. Bonds (Bellarmine U. Inc.), Ser. A, 6s, 5/1/38 Baa3 290,000 309,030 Maine (0.3%) Rumford, Solid Waste Disp. Rev. Bonds (Boise Cascade Corp.), 6 7/8s, 10/1/26 B2 1,950,000 1,863,342 Maryland (0.2%) MD Econ. Dev. Corp. Poll. Control Rev. Bonds (Potomac Electric Power Co.), 6.2s, 9/1/22 A 650,000 795,048 MD State Indl. Dev. Fin. Auth. Rev. Bonds (Synagro-Baltimore), Ser. A, 5 1/2s, 12/1/15 BBB+/F 500,000 532,995 Massachusetts (7.5%) MA State Dept. Trans. Rev. Bonds (Metro Hwy. Syst.), Ser. B, 5s, 1/1/37 A 2,500,000 2,701,100 MA State Dev. Fin. Agcy. Rev. Bonds (Berklee College of Music), 5 1/4s, 10/1/41 A2 2,000,000 2,160,180 (Carleton-Willard Village), 5 5/8s, 12/1/30 A– 750,000 797,205 (Emerson College), Ser. A, 5s, 1/1/40 Baa1 4,000,000 4,117,720 (Linden Ponds, Inc. Fac.), Ser. A-1, 6 1/4s, 11/15/26 B–/P 960,369 840,563 (Linden Ponds, Inc. Fac.), Ser. A-2, 5 1/2s, 11/15/46 B–/P 51,190 34,383 (Linden Ponds, Inc. Fac.), Ser. B, zero %, 11/15/56 B–/P 254,614 2,946 (Sabis Intl.), Ser. A, 8s, 4/15/39 BBB 575,000 666,063 MA State Dev. Fin. Agcy. Solid Waste Disp. FRB (Dominion Energy Brayton Point), 5s, 2/1/36 A– 1,000,000 1,017,890 MA State Dev. Fin. Agcy. Solid Waste Disp. Mandatory Put Bonds (5/1/19) (Dominion Energy Brayton 1), Ser. 1, 5 3/4s, 12/1/42 A– 1,500,000 1,773,045 MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Baystate Med. Ctr.), Ser. I, 5 3/4s, 7/1/36 A+ 1,500,000 1,641,450 (Berkshire Hlth. Syst.), Ser. E, 6 1/4s, 10/1/31 BBB+ 1,300,000 1,313,897 (Care Group), Ser. B-2, NATL, 5 3/8s, 2/1/26 A3 700,000 778,820 (Civic Investments, Inc.), Ser. A, U.S. Govt. Coll., 9s, 12/15/15 (Prerefunded 12/15/12) AAA/P 1,485,000 1,586,767 (Hlth. Care Syst.-Covenant Hlth.), 6s, 7/1/31 A 3,790,000 3,841,506 (Jordan Hosp.), Ser. E, 6 3/4s, 10/1/33 BB– 1,500,000 1,530,945 (Northeastern U.), Ser. A, 5s, 10/1/35 A2 3,250,000 3,523,553 21 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value Massachusetts cont. MA State Hlth. & Edl. Fac. Auth. Rev. Bonds (Quincy Med. Ctr.), Ser. A, 6 1/4s, 1/15/28 (In default) † D/P $536,002 $12,328 (Springfield College), 5 5/8s, 10/15/40 Baa1 550,000 580,591 (Suffolk U.), Ser. A, 5 3/4s, 7/1/39 Baa2 1,175,000 1,288,082 MA State Hsg. Fin. Agcy. Rev. Bonds, Ser. C, 5.35s, 12/1/42 Aa3 1,500,000 1,581,345 MA State Port Auth. Rev. Bonds, U.S. Govt. Coll., 13s, 7/1/13 (Escrowed to maturity) Aaa 1,130,000 1,224,570 MA State Port Auth. Special Fac. Rev. Bonds (Conrac), Ser. A, 5 1/8s, 7/1/41 A 2,855,000 3,060,674 Metro. Boston Trans. Pkg. Corp. Rev. Bonds, 5s, 7/1/41 A1 2,600,000 2,777,086 (Systemwide Pkg.), 5 1/4s, 7/1/33 A1 2,500,000 2,771,975 Michigan (5.4%) Detroit, G.O. Bonds Ser. A-1, AMBAC, 5 1/4s, 4/1/24 B2 1,435,000 1,267,091 Ser. A, FGIC, 5s, 7/1/30 A+ 4,505,000 4,507,117 (Cap. Impt.), Ser. A-1, 5s, 4/1/15 B 1,300,000 1,227,941 Detroit, City School Dist. G.O. Bonds, Ser. A, AGM, 6s, 5/1/29 Aa2 1,000,000 1,192,080 Detroit, Wtr. Supply Syst. Rev. Bonds, Ser. B, AGM, 6 1/4s, 7/1/36 AA– 1,425,000 1,632,395 Flint, Hosp. Bldg. Auth. Rev. Bonds (Hurley Med. Ctr.), 7 1/2s, 7/1/39 Ba1 1,000,000 1,106,440 MI Fin. Auth. Rev. Bonds (Revolving Fund-Clean Water), 5s, 10/1/31 AAA 1,500,000 1,753,365 MI Higher Ed. Fac. Auth. Rev. Bonds (Kalamazoo College), 5 1/2s, 12/1/18 (Prerefunded 12/1/12) A1 500,000 515,385 MI State Hosp. Fin. Auth. Rev. Bonds Ser. A, 6 1/8s, 6/1/39 A1 2,500,000 2,844,375 (Henry Ford Hlth.), 5 3/4s, 11/15/39 A1 2,000,000 2,199,740 (Henry Ford Hlth. Syst.), Ser. A, 5 1/4s, 11/15/46 A1 4,500,000 4,676,175 (Sparrow Hosp.), 5s, 11/15/31 A1 1,350,000 1,412,991 MI State Strategic Fund Ltd. Mandatory Put Bonds (6/2/14) (Dow Chemical), Ser. A-1, 6 3/4s,12/1/28 BBB 100,000 110,257 MI State Strategic Fund, Ltd. Rev. Bonds (Worthington Armstrong Venture), U.S. Govt. Coll., 5 3/4s, 10/1/22 (Escrowed to maturity) AAA/P 1,650,000 2,076,707 MI Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A, 6s, 6/1/34 B– 575,000 466,250 Monroe Cnty., Hosp. Fin. Auth. Rev. Bonds (Mercy Memorial Hosp. Corp.), 5 3/8s, 6/1/26 BBB 750,000 777,278 Wayne Cnty., Arpt. Auth. Rev. Bonds, Ser. A, 5s, 12/1/21 A2 2,000,000 2,233,660 22 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value Minnesota (1.1%) North Oaks, Sr. Hsg. Rev. Bonds (Presbyterian Homes), 6 1/8s, 10/1/39 BB/P $995,000 $1,023,238 St. Paul, Hsg. & Redev. Auth. Hlth. Care Fac. Rev. Bonds (HealthPartners Oblig. Group), 5 1/4s, 5/15/36 A3 3,500,000 3,620,995 St. Paul, Hsg. & Redev. Auth. Hosp. Rev. Bonds (Healtheast), 6s, 11/15/35 Ba1 1,150,000 1,176,347 Mississippi (1.8%) Bus. Fin. Corp. Gulf Opportunity Zone Rev. Bonds, Ser. A, 5s, 5/1/37 A3 2,250,000 2,366,460 MS Bus. Fin. Corp. Poll. Control Rev. Bonds (Syst. Energy Resources, Inc.) 5.9s, 5/1/22 BBB 3,000,000 3,003,990 5 7/8s, 4/1/22 BBB 2,330,000 2,334,753 Warren Cnty., Gulf Opportunity Zone (Intl. Paper Co.), Ser. A, 6 1/2s, 9/1/32 BBB 2,000,000 2,249,600 Missouri (0.2%) MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)), Ser. B, 0.27s, 9/1/30 VMIG1 1,050,000 1,050,000 Nebraska (0.8%) Central Plains, Energy Rev. Bonds (NE Gas No. 1), Ser. A, 5 1/4s, 12/1/18 B2 3,000,000 3,313,410 Lancaster Cnty., Hosp. Auth. Rev. Bonds (Immanuel Oblig. Group), 5 5/8s, 1/1/40 A–/F 925,000 1,008,000 Nevada (8.3%) Clark Cnty., Ltd. Tax Bond, 5s, 6/1/33 T AA+ 32,285,000 34,641,981 Clark Cnty., Arpt. Rev. Bonds, Ser. A-2, FGIC, 5 1/8s, 7/1/26 Aa3 5,105,000 5,443,972 Clark Cnty., Impt. Dist. Special Assmt. Bonds (Summerlin No. 151), 5s, 8/1/25 BB–/P 2,070,000 1,583,612 Clark Cnty., Indl. Dev. Rev. Bonds (Southwest Gas Corp.), Ser. A, AMBAC, 5 1/4s, 7/1/34 Baa1 3,000,000 3,032,100 Henderson G.O. Bonds (Ltd. Tax -Swr.), FGIC, 5s, 6/1/29 Aa2 1,000,000 1,058,670 Henderson, Local Impt. Dist. Special Assmt. Bonds (No. T-17), 5s, 9/1/25 BB+/P 600,000 566,460 New Jersey (7.0%) NJ Econ. Dev. Auth. Rev. Bonds (First Mtge. Presbyterian Home), Ser. A, 6 3/8s, 11/1/31 BB/P 1,000,000 957,580 (Cigarette Tax), 5 3/4s, 6/15/29 (Prerefunded 6/15/14) Aaa 5,000,000 5,559,850 (Cigarette Tax), 5 1/2s, 6/15/24 (Prerefunded 6/15/12) Aaa 2,800,000 2,817,220 5s, 6/15/26 Baa1 500,000 541,245 NJ Econ. Dev. Auth. Wtr. Fac. Rev. Bonds (NJ American Wtr. Co.) Ser. A, 5.7s, 10/1/39 A2 3,900,000 4,199,637 Ser. B, 5.6s, 11/1/34 A2 500,000 540,420 23 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value New Jersey cont. NJ Hlth. Care Fac. Fin. Auth. Rev. Bonds (St. Joseph Hlth. Care Syst.), 6 5/8s, 7/1/38 BBB– $2,750,000 $3,150,235 (St. Peter’s U. Hosp.), 5 3/4s, 7/1/37 Baa3 2,500,000 2,633,375 (Holy Name Hosp.), 5s, 7/1/36 Baa2 5,000,000 5,018,300 NJ State Edl. Fac. Auth. Rev. Bonds (Fairleigh Dickinson), Ser. C, 6s, 7/1/20 BBB/F 1,500,000 1,604,805 (Georgian Court U.), Ser. D, 5 1/4s, 7/1/37 Baa1 1,000,000 1,042,550 (Georgian Court U.), Ser. D, 5 1/4s, 7/1/27 Baa1 500,000 530,535 NJ State Trans. Trust Fund Auth. Rev. Bonds (Trans. Syst.), Ser. A, zero %, 12/15/30 A1 13,000,000 5,288,530 Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. 1A, 4 3/4s, 6/1/34 B2 3,000,000 2,324,790 Union Cnty., Util. Auth. Resource Recvy. Fac. Lease Rev. Bonds (Covanta Union), Ser. A, 5 1/4s, 12/1/31 AA+ 2,300,000 2,498,191 New York (8.5%) Broome Cnty., Indl. Dev. Agcy. Continuing Care Retirement Rev. Bonds (Good Shepherd Village), Ser. A, 6 7/8s, 7/1/40 B/P 320,000 332,134 Metro. Trans. Auth. Rev. Bonds, Ser. D, 5s, 11/15/36 A2 2,000,000 2,177,060 NY City, Indl. Dev. Agcy. Rev. Bonds (Brooklyn Navy Yard Cogen. Partners), Ser. G, 5 3/4s, 10/1/36 Ba3 2,000,000 1,682,760 NY City, Indl. Dev. Agcy. Special Fac. Rev. Bonds (Airis JFK I, LLC), Ser. A, 5 1/2s, 7/1/28 BBB– 2,100,000 1,973,517 (British Airways PLC), 5 1/4s, 12/1/32 BB– 700,000 616,581 NY City, Indl. Dev. Agcy. Special Fac. FRB (American Airlines — JFK Intl. Arpt.), 7 5/8s, 8/1/25 (In default) † D/P 2,000,000 2,055,000 NY City, Muni. Wtr. & Swr. Fin. Auth. Rev. Bonds, 5s, 6/15/31 T AA+ 10,000,000 11,468,069 Ser. GG, 5s, 6/15/43 AA+ 2,000,000 2,191,460 NY Cntys., Tobacco Trust III Rev. Bonds (Tobacco Settlement), 6s, 6/1/43 A3 1,500,000 1,502,850 NY State Dorm. Auth. Lease Rev. Bonds (State U. Dorm Fac.), Ser. A, 5s, 7/1/35 Aa2 1,000,000 1,118,320 NY State Dorm. Auth. Non-State Supported Debt Rev. Bonds (Orange Regl. Med. Ctr.), 6 1/4s, 12/1/37 Ba1 2,300,000 2,434,274 NY State Dorm. Auth. Ser. C Rev bonds 5s, 3/15/31 T AAA 5,000,000 5,754,954 NY State Energy Research & Dev. Auth. Gas Fac. Rev. Bonds (Brooklyn Union Gas), 6.952s, 7/1/26 A3 6,000,000 6,014,940 Port Auth. NY & NJ Special Oblig. Rev. Bonds (JFK Intl. Air Term. — 6), NATL, 5.9s, 12/1/17 BBB 6,000,000 6,011,220 Seneca Cnty., Indl. Dev. Agcy. Solid Waste Disp. Mandatory Put Bonds 144A (10/1/13) (IESI Corp.), 6 5/8s, 10/1/35 BB– 670,000 676,492 Troy, Cap. Res. Corp. Rev. Bonds (Rensselaer Polytechnic), Ser. A, 5 1/8s, 9/1/40 A3 1,385,000 1,486,244 24 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value North Carolina (1.3%) NC Eastern Muni. Pwr. Agcy. Syst. Rev. Bonds, Ser. C, 6 3/4s, 1/1/24 A– $1,000,000 $1,226,200 NC Med. Care Cmnty. Hlth. Care Fac. Rev. Bonds (Deerfield), Ser. A, 6s, 11/1/33 BBB+/F 805,000 853,292 (First Mtge. — Presbyterian Homes), 5 3/8s, 10/1/22 BB/P 1,000,000 1,037,850 NC State Muni. Pwr. Agcy. Rev. Bonds (No. 1, Catawba Elec.), Ser. A, 5s, 1/1/30 A2 800,000 875,192 U. of NC Syst. Pool Rev. Bonds, Ser. C, 5 1/2s, 10/1/34 A3 3,000,000 3,288,060 North Dakota (0.6%) ND State Hsg. Fin. Agcy. Rev. Bonds (Hsg. Fin.), Ser. B, 4.8s, 7/1/37 Aa1 3,525,000 3,551,825 Ohio (7.0%) American Muni. Pwr. — Ohio, Inc. Rev. Bonds (Prairie St Energy Campus), Ser. A, 5 1/4s, 2/15/43 A1 1,000,000 1,075,130 (Prairie St Energy Campus), Ser. A, 5 1/4s, 2/15/33 Aa3 5,000,000 5,481,700 Buckeye, Tobacco Settlement Fin. Auth. Rev. Bonds, Ser. A-2 5 3/4s, 6/1/34 B3 9,000,000 7,008,210 5 1/8s, 6/1/24 B3 2,050,000 1,675,978 Cleveland, Arpt. Syst. Rev. Bonds, Ser. A, 5s, 1/1/29 A– 500,000 538,885 Columbus, Swr. VRDN, Ser. B, 0.23s, 6/1/32 VMIG1 1,030,000 1,030,000 Erie Cnty., OH Hosp. Fac. Rev. Bonds (Firelands Regl. Med. Ctr.), Ser. A, 5 1/4s, 8/15/46 A– 2,500,000 2,527,475 Hickory Chase, Cmnty. Auth. Infrastructure Impt. Rev. Bonds (Hickory Chase), 7s, 12/1/38 BB–/P 651,000 392,579 Lake Cnty., Hosp. Fac. Rev. Bonds (Lake Hosp. Syst.), Ser. C, 6s, 8/15/43 Baa1 3,100,000 3,282,249 OH State Air Quality Dev. Auth. FRB (Columbus Southern Pwr. Co.), Ser. B, 5.8s, 12/1/38 Baa1 2,000,000 2,252,760 OH State Higher Edl. Fac. Comm. Rev. Bonds (Kenyon College), 5s, 7/1/44 A1 5,000,000 5,245,500 (U. Hosp. Hlth. Syst.), Ser. 09-A, 6 3/4s, 1/15/39 A2 3,000,000 3,261,840 Scioto Cnty., Hosp. Rev. Bonds (Southern Med. Ctr.), 5 1/2s, 2/15/28 A2 4,660,000 5,054,982 Oregon (0.9%) Keizer, Special Assmt. Bonds (Keizer Station), Ser. A, 5.2s, 6/1/31 A1 2,215,000 2,379,331 Multnomah Cnty., Hosp. Fac. Auth. Rev. Bonds (Terwilliger Plaza), Ser. A, 5 1/4s, 12/1/26 BB/P 1,040,000 1,076,254 OR Hlth. Sciences U. Rev. Bonds, Ser. A, 5 3/4s, 7/1/39 A1 1,250,000 1,431,838 Pennsylvania (4.6%) Allegheny Cnty., Hosp. Dev. Auth. Rev. Bonds (Hlth. Syst.-West PA), Ser. A, 5 3/8s, 11/15/40 B+ 1,500,000 1,255,185 Bucks Cnty., Indl. Dev. Auth. Rev. Bonds (US Steel Corp.), 6 3/4s, 6/1/26 BB 1,000,000 1,128,600 25 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value Pennsylvania cont. Bucks Cnty., Indl. Dev. Auth. Retirement Cmnty. Rev. Bonds (Ann’s Choice, Inc.), Ser. A 5.4s, 1/1/15 BB/P $1,060,000 $1,075,210 5.3s, 1/1/14 BB/P 710,000 720,764 Cumberland Cnty., Muni. Auth. Rev. Bonds (Presbyterian Homes), Ser. A, 5s, 1/1/17 BBB+ 1,320,000 1,391,411 Delaware River Port Auth. PA & NJ Rev. Bonds, Ser. D, 5s, 1/1/40 A3 1,200,000 1,277,627 Erie, Higher Ed. Bldg. Auth. Rev. Bonds (Mercyhurst College), 5 1/2s, 3/15/38 BBB 725,000 763,888 Franklin Cnty., Indl. Dev. Auth. Rev. Bonds (Chambersburg Hosp.), 5 3/8s, 7/1/42 A2 1,000,000 1,053,560 Lancaster, Higher Ed. Auth. College Rev. Bonds (Franklin & Marshall College), 5s, 4/15/29 AA– 1,000,000 1,091,140 Northampton Cnty., Hosp. Auth. Rev. Bonds (St. Luke’s Hosp. — Bethlehem), Ser. A, 5 1/2s, 8/15/40 A3 1,250,000 1,303,075 PA Econ. Dev. Fin. Auth. Exempt Fac. Rev. Bonds (Amtrak), Ser. A, 5s, 11/1/32 A1 1,000,000 1,073,480 PA State Higher Edl. Fac. Auth. Rev. Bonds (Widener U.), 5 3/8s, 7/15/29 BBB+ 750,000 780,480 (St. Joseph’s U.), Ser. A, 5s, 11/1/40 A– 3,000,000 3,212,010 (Philadelphia U.), 5s, 6/1/30 Baa2 2,250,000 2,298,442 (Philadelphia U.), 5s, 6/1/22 Baa2 860,000 906,010 PA State Tpk. Comm. Oil Franchise Tax Rev. Bonds, Ser. C, zero %, 12/1/39 AA 5,000,000 1,308,700 Philadelphia, Arpt. Rev. Bonds, Ser. D, 5 1/4s, 6/15/25 A+ 2,750,000 3,028,163 Philadelphia, Hosp. & Higher Ed. Fac. Auth. Rev. Bonds (Hosp.-Graduate Hlth. Sys.), Ser. A, 6 1/4s, 7/1/13 (In default) † D/P 1,462,206 146 Pittsburgh & Allegheny Cnty., Sports & Exhib. Auth. Hotel Rev. Bonds, AGM, 5s, 2/1/35 Aa3 1,225,000 1,278,728 Susquehanna, Area Regl. Arpt. Syst. Auth. Rev. Bonds, Ser. A, 6 1/2s, 1/1/38 Baa3 550,000 575,581 Puerto Rico (6.1%) Cmnwlth. of PR, G.O. Bonds Ser. C, 6 1/2s, 7/1/40 Baa1 5,000,000 5,695,300 Ser. B, 6s, 7/1/39 Baa1 5,000,000 5,359,600 Ser. C, 6s, 7/1/39 Baa1 2,500,000 2,679,800 Cmnwlth. of PR, Aqueduct & Swr. Auth. Rev. Bonds, Ser. A, 6s, 7/1/38 Baa2 4,125,000 4,397,333 Cmnwlth. of PR, Elec. Pwr. Auth. Rev. Bonds, Ser. XX, 5 1/4s, 7/1/40 Baa1 3,000,000 3,094,170 Cmnwlth. of PR, Hwy. & Trans. Auth. FRB, Ser. AA-2, 5.3s, 7/1/35 A3 875,000 912,599 Cmnwlth. of PR, Pub. Bldg. Auth. Mandatory Put Bonds (7/1/17) (Govt. Fac.), Ser. M-2, 5 3/4s, 7/1/34 Baa1 1,750,000 1,934,363 Cmnwlth. of PR, Sales Tax Fin. Corp. Rev. Bonds, Ser. A, zero %, 8/1/30 A1 27,000,000 10,033,740 26 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value Rhode Island (—%) Tobacco Settlement Fin. Corp. Rev. Bonds, Ser. A, 6 1/4s, 6/1/42 Ba1 $200,000 $200,912 South Carolina (0.9%) SC Hosp. Auth. Rev. Bonds (Med. U.), Ser. A, 6 1/2s, 8/15/32 (Prerefunded 8/15/12) AA+ 2,000,000 2,035,840 SC Jobs Econ. Dev. Auth. Hosp. Fac. Rev. Bonds (Palmetto Hlth.), Ser. C 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 2,445,000 2,612,874 U.S. Govt. Coll., 6s, 8/1/20 (Prerefunded 8/1/13) Baa1 305,000 325,941 South Dakota (0.4%) SD Edl. Enhancement Funding Corp. SD Tobacco Rev. Bonds, Ser. B, 6 1/2s, 6/1/32 A3 2,450,000 2,485,329 Tennessee (1.1%) Johnson City, Hlth. & Edl. Fac. Board Hosp. Rev. Bonds (Mountain States Hlth. Alliance), Ser. A, NATL, 7 1/2s, 7/1/25 (Prerefunded 7/1/12) Baa1 2,000,000 2,078,300 (Mountain States Hlth. Alliance), 6s, 7/1/38 Baa1 3,450,000 3,885,252 Texas (14.8%) Abilene, Hlth. Fac. Dev. Corp. Retirement Fac. (Sears Methodist Retirement), 6s, 11/15/29 B+/P 814,000 688,245 Alliance, Arpt. Auth. Rev. Bonds (Federal Express Corp.), 4.85s, 4/1/21 Baa1 3,250,000 3,483,903 Brazos River Harbor Naval Dist. Env. FRB (Dow Chemical Co.), Ser. A-4, 5.95s, 5/15/33 BBB 400,000 432,040 Brazos River, Auth. Poll. Control Rev. Bonds (TXU Energy Co., LLC), 5s, 3/1/41 Ca 500,000 48,745 Brazos, Harbor Indl. Dev. Corp. Env. Fac. Mandatory Put Bonds (5/1/28) (Dow Chemical), 5.9s, 5/1/38 BBB 2,850,000 3,091,851 Dallas Cnty., Util. & Reclamation Dist. G.O. Bonds, Ser. B, AMBAC, 5 3/8s, 2/15/29 A3 4,000,000 4,242,400 Dallas, Area Rapid Transit Rev. Bonds Sr. Lien, 5s, 12/1/33 T AA+ 30,000,000 33,165,167 Gulf Coast, Waste Disp. Auth. Rev. Bonds (Valero Energy Corp.), 6.65s, 4/1/32 Baa2 1,000,000 1,000,000 Houston, Util. Syst. Rev. Bonds, Ser. A, 5s, 11/15/33 AA 1,500,000 1,685,910 Love Field, Arpt. Modernization Corp. Special Fac. Rev. Bonds (Southwest Airlines Co.), 5 1/4s, 11/1/40 Baa3 1,750,000 1,810,568 Lower CO River Auth. Rev. Bonds, 5 3/4s, 5/15/37 A1 2,400,000 2,613,984 Matagorda Cnty., Poll. Control Rev. Bonds (Dist. No. 1), Ser. A, AMBAC, 4.4s, 5/1/30 Baa2 1,500,000 1,511,160 North TX, Tollway Auth. Rev. Bonds Ser. D, AGO, zero %, 1/1/28 Aa3 7,800,000 3,779,646 Ser. B, zero %, 9/1/43 AA 2,000,000 305,260 Ser. A, 6s, 1/1/25 A2 1,300,000 1,513,369 (Toll 2nd Tier), Ser. F, 5 3/4s, 1/1/38 A3 2,000,000 2,155,660 North TX, Tollway Auth. stepped-coupon Rev. Bonds, (1st Tier) Ser. I zero %, (6.5s, 1/1/15) 2043 †† A2 4,000,000 4,025,680 27 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value Texas cont. Sam Rayburn, Muni. Pwr. Agcy. Rev. Bonds, 6s, 10/1/21 Baa2 $2,350,000 $2,376,531 San Antonio Wtr. Rev. Bonds, Ser. A, AGM, 5s, 5/15/32 (Prerefunded 5/15/12) Aa1 2,000,000 2,003,240 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. Retirement Fac. Rev. Bonds (Buckner Retirement Svcs., Inc.), 5 1/4s, 11/15/37 A– 1,100,000 1,125,387 TX Muni. Gas Acquisition & Supply Corp. I Rev. Bonds, Ser. A, 5s, 12/15/15 A– 3,000,000 3,230,790 TX State Tpk. Auth. Rev. Bonds (Central Texas Tpk. Syst.), Ser. A, AMBAC, 5 1/2s, 8/15/39 Baa1 8,000,000 8,024,800 Utah (0.5%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. B, 0.24s, 5/15/37 VMIG1 835,000 835,000 Salt Lake City, Hosp. Rev. Bonds, AMBAC, U.S. Govt. Coll., 6 3/4s, 5/15/20 (Escrowed to maturity) AAA/P 1,700,000 1,705,185 Virginia (0.6%) Henrico Cnty., Econ. Dev. Auth. Res. Care Fac. Rev. Bonds (United Methodist), Ser. A, 6.7s, 6/1/27 BB+/P 735,000 736,058 Washington Cnty., Indl. Dev. Auth. Hosp. Fac. Rev. Bonds (Mountain States Hlth. Alliance), Ser. C, 7 3/4s, 7/1/38 Baa1 2,100,000 2,563,216 Washington (2.5%) Tobacco Settlement Auth. of WA Rev. Bonds 6 5/8s, 6/1/32 Baa1 900,000 934,515 6 1/2s, 6/1/26 A3 4,695,000 4,882,612 WA State G.O. Bonds (Sr. 520 Corridor-Motor Vehicle Tax), Ser. C, 5s, 6/1/28 T AA+ 5,000,000 5,831,345 WA State Hlth. Care Fac. Auth. Rev. Bonds (Kadlec Med. Ctr.), 5 1/2s, 12/1/39 Baa2 2,000,000 2,085,980 West Virginia (1.2%) Harrison Cnty., Cmnty. Solid Waste Disp. Rev. Bonds (Allegheny Energy), Ser. D, 5 1/2s, 10/15/37 BBB 3,450,000 3,524,693 Princeton, Hosp. Rev. Bonds (Cmnty. Hosp. Assn., Inc.), 6.1s, 5/1/29 BBB– 2,025,000 2,025,061 WV State Hosp. Fin. Auth. Rev. Bonds (Thomas Hlth. Syst.), 6 3/4s, 10/1/43 B/P 935,000 955,411 Wisconsin (3.5%) Badger, Tobacco Settlement Asset Securitization Corp. Rev. Bonds, U.S. Govt. Coll. 7s, 6/1/28 (Prerefunded 6/1/12) Aaa 7,000,000 7,037,170 6 3/8s, 6/1/32 (Prerefunded 6/1/12) Aaa 7,600,000 7,636,631 WI State Rev. Bonds, Ser. A, 6s, 5/1/27 Aa3 2,500,000 3,118,275 WI State Hlth. & Edl. Fac. Auth. Rev. Bonds (Prohealth Care, Inc.), 6 5/8s, 2/15/39 A1 1,500,000 1,757,055 28 MUNICIPAL BONDS AND NOTES (138.0%)* cont. Rating** Principal amount Value Wyoming (0.8%) Campbell Cnty., Solid Waste Fac. Rev. Bonds (Basin Elec. Pwr. Co-op), Ser. A, 5 3/4s, 7/15/39 A1 $2,000,000 $2,220,920 WY Muni. Pwr. Agcy. Pwr. Supply Rev. Bonds Ser. A, 5 1/2s, 1/1/33 A2 950,000 1,035,054 (Pwr. Supply), Ser. A, 5 1/2s, 1/1/28 A2 1,000,000 1,101,850 TOTAL INVESTMENTS Total investments (cost $710,498,816) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from May 1, 2011 through April 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures. * Percentages indicated are based on net assets of $556,120,426. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period and does not reflect any subsequent changes. Ratings are not covered by the Report of Independent Registered Public Accounting Firm. Security ratings are defined in the Statement of Additional Information. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. T Underlying security in a tender option bond transaction. The security has been segregated as collateral for financing transactions. At the close of the reporting period, the fund maintained liquid assets totaling $49,569,160 to cover certain tender option bonds. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Debt obligations are considered secured unless otherwise indicated. The rates shown on Mandatory Put Bonds are the current interest rates at the close of the reporting period. The dates shown parenthetically on Mandatory Put Bonds represent the next mandatory put dates. The dates shown parenthetically on prerefunded bonds represent the next prerefunding dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Health care 25.6% Utilities 24.6 Transportation 16.0 State government 12.8 Local government 12.0 Education 10.0 29 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $767,325,953 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 30 Statement of assets and liabilities 4/30/12 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $710,498,816) $767,325,953 Cash 5,692 Interest and other receivables 11,366,874 Receivable for investments sold 1,828,569 Total assets LIABILITIES Preferred share remarketing agent fees 37,260 Distributions payable to preferred shareholders (Note 1) 10,400 Distributions payable to shareholders 2,843,293 Payable for compensation of Manager (Note 2) 989,278 Payable for investor servicing fees (Note 2) 23,017 Payable for custodian fees (Note 2) 4,403 Payable for Trustee compensation and expenses (Note 2) 192,478 Payable for administrative services (Note 2) 6,322 Payable for floating rate notes issued (Note 1) 41,292,357 Other accrued expenses 157,854 Total liabilities Series B remarketed preferred shares: (3,417 shares authorized and issued at $25,000 per share) (Note 4) 85,425,000 Series C remarketed preferred shares: (3,737 shares authorized and issued at $25,000 per share) (Note 4) 93,425,000 Net assets REPRESENTED BY Paid-in capital — common shares (Unlimited shares authorized) (Notes 1 and 5) $527,111,495 Distributions in excess of net investment income (Note 1) (27,424) Accumulated net realized loss on investments (Note 1) (27,790,782) Net unrealized appreciation of investments 56,827,137 Total — Representing net assets applicable to common shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per common share ($556,120,426 divided by 42,871,374 shares) $12.97 The accompanying notes are an integral part of these financial statements. 31 Statement of operations Year ended 4/30/12 INTEREST INCOME EXPENSES Compensation of Manager (Note 2) $3,867,245 Investor servicing fees (Note 2) 262,084 Custodian fees (Note 2) 11,413 Trustee compensation and expenses (Note 2) 40,189 Administrative services (Note 2) 16,342 Interest and fee expense (Note 2) 245,054 Preferred share remarketing fees 318,452 Legal 309,183 Other 127,631 Total expenses Expense reduction (Note 2) (606) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 999,775 Net unrealized appreciation of investments during the year 72,549,359 Net gain on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (858) From tax exempt net investment income (406,521) Net increase in net assets resulting from operations (applicable to common shareholders) The accompanying notes are an integral part of these financial statements. 32 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 4/30/12 Year ended 4/30/11 Operations: Net investment income $34,373,257 $33,822,479 Net realized gain (loss) on investments 999,775 (1,509,855) Net unrealized appreciation (depreciation) of investments 72,549,359 (29,019,159) Net increase in net assets resulting from operations DISTRIBUTIONS TO SERIES B AND C REMARKETED PREFERRED SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (858) (10,942) From tax exempt net investment income (406,521) (732,892) Net increase in net assets resulting from operations (applicable to common shareholders) DISTRIBUTIONS TO COMMON SHAREHOLDERS (NOTE 1): From ordinary income Taxable net investment income (36,027) (443,113) From tax exempt net investment income (34,072,438) (33,665,353) Increase in capital for common shares 179,688 — Total increase (decrease) in net assets NET ASSETS Beginning of year 482,534,191 514,093,026 End of year (including distribution in excess of net investment income of $27,424 and $106,399, respectively) NUMBER OF FUND SHARES Common shares outstanding at beginning and end of year Remarketed preferred shares outstanding at beginning and end of year The accompanying notes are an integral part of these financial statements. 33 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 4/30/12 4/30/11 4/30/10 4/30/09 4/30/08 Net asset value, beginning of period (common shares) Investment operations: Net investment income a .80 .79 .81 .88 f .93 f Net realized and unrealized gain (loss) on investments 1.72 (.70) 1.51 (1.96) (.88) Total from investment operations Distributions to preferred shareholders: From net investment income (.01) (.02) (.02) (.19) (.33) Total from investment operations (applicable to common shareholders) Distributions to common shareholders: From net investment income (.80) (.80) (.78) (.68) (.57) Total distributions Increase from shares repurchased — — — Net asset value, end of period (common shares) Market price, end of period (common shares) Total return at market price (%) (common shares) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (common shares) (in thousands) Ratio of expenses to average net assets (excluding interest expense) (%) c,d 0.94 1.25 1.02 1.25 e 1.44 e Ratio of expenses to average net assets (including interest expense) (%) c,d 0.99 f 1.31 f 1.08 f 1.38 e,f 1.44 e Ratio of net investment income to average net assets (%) d 6.46 6.57 6.91 6.31 e 4.86 e Portfolio turnover (%) 21 16 23 31 45 a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Ratios reflect net assets available to common shares only; net investment income ratio also reflects reduction for dividend payments to preferred shareholders. e Reflects waiver of certain fund expenses in connection with the fund’s remarketed preferred shares during the period. As a result of such waivers, the expenses of the fund for the period ended April 30, 2009 and April 30, 2008 reflect a reduction of 0.03% and less than 0.01% of average net assets, respectively (Note 2). f Includes interest and fee expense associated with borrowings which amounted to 0.05%, 0.06%, 0.06% and 0.13% of average net assets for the reporting periods ended April 30, 2012, April 30, 2011, April 30, 2010 and April 30, 2009, respectively (Note 1). The accompanying notes are an integral part of these financial statements. 34 Notes to financial statements 4/30/12 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam Municipal Opportunities Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company. The fund’s investment objective is to seek as high a level of current income exempt from federal income tax as Putnam Management believes is consistent with the preservation of capital. The fund intends to achieve its objective by investing in a portfolio of investment grade and some below investment-grade municipal bonds selected by Putnam Management. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from May 1, 2011 through April 30, 2012. Security valuation Tax-exempt bonds and notes are generally valued on the basis of valuations provided by an independent pricing service approved by the Trustees. Such services use information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The premium in excess of the call price, if any, is amortized to the call date; thereafter, any remaining premium is amortized to maturity. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. Tender option bond transactions The fund may participate in transactions whereby a fixed-rate bond is transferred to a tender option bond trust (TOB trust) sponsored by a broker. The TOB trust funds the purchase of the fixed rate bonds by issuing floating-rate bonds to third parties and allowing the fund to retain the residual interest in the TOB trust’s assets and cash flows, which are in the form of inverse floating rate bonds. The inverse floating rate bonds held by the fund give the fund the right to (1) cause the holders of the floating rate bonds to tender their notes at par, and (2) to have the fixed-rate bond held by the TOB trust transferred to the fund, causing the TOB trust to collapse. The fund accounts for the transfer of the fixed-rate bond to the TOB trust as a secured borrowing 35 by including the fixed-rate bond in the fund’s portfolio and including the floating rate bond as a liability in the Statement of assets and liabilities. At the close of the reporting period, the fund’s investments with a value of $90,861,516 were held by the TOB trust and served as collateral for $41,292,357 in floating-rate bonds outstanding. For the reporting period ended, the fund incurred interest expense of $55,450 for these investments based on an average interest rate of 0.15%. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At April 30, 2012, the fund had a capital loss carryover of $27,886,223 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $2,388,286 $— $2,388,286 April 30, 2013 897,370 — 897,370 April 30, 2014 1,545,945 — 1,545,945 April 30, 2015 884,324 — 884,324 April 30, 2016 16,106,777 — 16,106,777 April 30, 2017 4,848,013 — 4,848,013 April 30, 2018 1,215,508 — 1,215,508 April 30, 2019 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer $116,057 of losses recognized during the period from November 1, 2011 to April 30, 2012 to its fiscal year ending April 30, 2013. Distributions to shareholders Distributions to common and preferred shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. Dividends on remarketed preferred shares become payable when, as and if declared by the Trustees. Each dividend period for the remarketed preferred shares is generally a 7 day period. The applicable dividend rate for the remarketed preferred shares on April 30, 2012 was 0.381% for Series B and 0.381% for Series C. During the reporting period, the fund has experienced unsuccessful remarketings of its remarketed preferred shares. As a result, dividends to the remarketed preferred shares have been paid at the“maximum dividend rate,” pursuant to the fund’s by-laws, which, based on the current credit quality of the remarketed preferred shares, equals 110% of the higher of the 30-day “AA” composite commercial paper rate and the taxable equivalent of the short-term municipal bond rate. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of the expiration of a capital loss carryover, dividends payable, defaulted bond interest and market discount. Reclassifications are made to the fund’s capital accounts to reflect income 36 and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $221,562 to decrease distribution in excess of net investment income, $9,759,499 to decrease paid-in-capital and $9,537,937 to decrease accumulated net realized losses. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $65,487,983 Unrealized depreciation (8,720,003) Net unrealized appreciation 56,767,980 Undistributed tax exempt income 2,578,325 Undistributed ordinary income 476,288 Capital loss carryforward (27,886,223) Post-October Loss (116,057) Cost for federal income tax purposes $710,557,973 Determination of net asset value Net asset value of the common shares is determined by dividing the value of all assets of the fund, less all liabilities and the liquidation preference (redemption value of preferred shares plus any accumulated and unpaid dividends) of any outstanding remarketed preferred shares, by the total number of common shares outstanding as of period end. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund, including assets attributable to preferred shares. Such fee is based on the following annual rates based on average weekly net assets attributable to common and preferred shares. The lesser of (i) 0.550% of average net assets attributable to common and preferred shares outstanding, or (ii) the following rates: 0.650% of the first $500 million of average net assets, 0.550% of the next $500 million of average net assets, 0.500% of the next $500 million of average net assets, 0.450% of the next $5 billion of average net assets, 0.425% of the next $5 billion of average net assets, 0.405% of the next $5 billion of average net assets, 0.390% of the next $5 billion of average net assets, and 0.380% of any excess thereafter. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. If dividends payable on remarketed preferred shares during any dividend payment period plus any expenses attributable to remarketed preferred shares for that period exceed the fund’s gross income attributable to the proceeds of the remarketed preferred shares during that period, then the fee payable to Putnam Management for that period will be reduced by the amount of the excess (but not more than the effective management and administrative service fees rate under the contracts multiplied by the liquidation preference of the remarketed preferred shares outstanding during the period). The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. is paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. 37 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $606 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $420, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $154,782,881 and $158,037,435, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Preferred shares The Series B (3,417) and Series C (3,737) Remarketed Preferred shares are redeemable at the option of the fund on any dividend payment date at a redemption price of $25,000 per share, plus an amount equal to any dividends accumulated on a daily basis but unpaid through the redemption date (whether or not such dividends have been declared) and, in certain circumstances, a call premium. It is anticipated that dividends paid to holders of remarketed preferred shares will be considered tax-exempt dividends under the Internal Revenue Code of 1986. To the extent that the fund earns taxable income and capital gains by the conclusion of a fiscal year, it may be required to apportion to the holders of the remarketed preferred shares throughout that year additional dividends as necessary to result in an after-tax equivalent to the applicable dividend rate for the period. Total additional dividends for the period were $288. Under the Investment Company Act of 1940, the fund is required to maintain asset coverage of at least 200% with respect to the remarketed preferred shares. Additionally, the fund’s bylaws impose more stringent asset coverage requirements and restrictions relating to the rating of the remarketed preferred shares by the shares’ rating agencies. Should these requirements not be met, or should dividends accrued on the remarketed preferred shares not be paid, the fund may be restricted in its ability to declare dividends to common shareholders or may be required to redeem certain of the remarketed preferred shares. At period end, no such restrictions have been placed on the fund. Note 5: Shares repurchased In September 2011, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund did not repurchase any of its outstanding common shares. At the close of the reporting period, Putnam Investments, LLC owned approximately 499 shares of the fund (0.001% of the fund’s shares outstanding), valued at $6,472 based on net asset value. 38 Note 6: Share ownership At period end, to the fund’s knowledge, a shareholder owned of record, beneficially, or on behalf of other accounts, 12.63% of the fund’s outstanding common shares. Note 7: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 8: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820)— Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. The application of ASU 2011–04 will not have a material impact on the fund’s financial statements. In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities”. The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. 39 Federal tax information (Unaudited) The fund has designated 99.89% of dividends paid from net investment income during the reporting period as tax exempt for Federal income tax purposes. The Form 1099 that will be mailed to you in January 2013 will show the tax status of all distributions paid to your account in calendar 2012. 40 Shareholder meeting results (Unaudited) April 30, 2012 meeting At the meeting, the proposal to fix the number of Trustees at 13 was approved as follows: Votes for Votes against Abstentions 32,705,773 6,525,674 379,916 Additionally each of the nominees for Trustees was elected, as follows: Common shares Votes for Votes withheld Ravi Akhoury 33,041,375 6,569,993 Barbara M. Baumann 33,065,376 6,545,992 Jameson A. Baxter 33,080,453 6,530,915 Charles B. Curtis 33,097,969 6,513,399 Robert J. Darretta 33,148,541 6,462,826 Paul L. Joskow 33,138,148 6,473,220 Elizabeth T. Kennan 32,953,123 6,658,245 Kenneth R. Leibler 33,160,942 6,450,426 George Putnam, III 33,088,591 6,522,777 Robert L. Reynolds 33,160,329 6,451,039 W. Thomas Stephens 33,070,856 6,540,512 A quorum was not present with respect to the matter of electing two Trustees to be voted on by the preferred shareholders voting as a separate class. As a result, in accordance with the fund’s Declaration of Trust and Bylaws, independent fund Trustees John A. Hill and Robert E. Patterson remain in office and continue to serve as Trustees. All tabulations are rounded to the nearest whole number. 41 About the Trustees Independent Trustees Ravi Akhoury Born 1947, Trustee since 2009 Principal occupations during past five years: Advisor to New York Life Insurance Company. Trustee of American India Foundation and of the Rubin Museum. From 1992 to 2007, was Chairman and CEO of MacKay Shields, a multi-product investment management firm with over $40 billion in assets under management. Other directorships: RAGE Frameworks, Inc., a private software company; English Helper, Inc., a private software company Barbara M. Baumann Born 1955, Trustee since 2010 Principal occupations during past five years: President and Owner of Cross Creek Energy Corporation, a strategic consultant to domestic energy firms and direct investor in energy projects. Trustee of Mount Holyoke College and member of the Investment Committee for the college’s endowment. Former Chair and current board member of Girls Incorporated of Metro Denver. Member of the Finance Committee, The Children’s Hospital of Colorado. Other directorships: SM Energy Company, a domestic exploration and production company; UniSource Energy Corporation, an Arizona utility Jameson A. Baxter Born 1943, Trustee since 1994, Vice Chair from 2005 to 2011, and Chair since 2011 Principal occupations during past five years: President of Baxter Associates, Inc., a private investment firm. Chair of Mutual Fund Directors Forum. Chair Emeritus of the Board of Trustees of Mount Holyoke College. Director of the Adirondack Land Trust and Trustee of the Nature Conservancy’s Adirondack Chapter. Charles B. Curtis Born 1940, Trustee since 2001 Principal occupations during past five years: Senior Advisor to the Center for Strategic and International Studies. Former President and Chief Operating Officer of the Nuclear Threat Initiative, a private foundation dealing with national security issues. Member of the Council on Foreign Relations and U.S. State Department International Security Advisory Board. Chairman of World Institute of Nuclear Security, a non-profit international non-governmental organization. Other directorships: Southern California Edison, a regulated electric utility, and its parent company, Edison International Robert J. Darretta Born 1946, Trustee since 2007 Principal occupations during past five years: Health Care Industry Advisor to Permira, a global private equity firm. Until April 2007, was Vice Chairman of the Board of Directors of Johnson & Johnson. Served as Johnson & Johnson’s Chief Financial Officer for a decade. Other directorships: UnitedHealth Group, a diversified health-care company John A. Hill Born 1942, Trustee since 1985 and Chairman from 2000 to 2011 Principal occupations during past five years: Founder and Vice-Chairman of First Reserve Corporation, the leading private equity buyout firm focused on the worldwide energy industry. Trustee and Chairman of the Board of Trustees of Sarah Lawrence College. Member of the Advisory Board of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. Other directorships: Devon Energy Corporation, a leading independent natural gas and oil exploration and production company Paul L. Joskow Born 1947, Trustee since 1997 Principal occupations during past five years: Economist and President of the Alfred P. Sloan Foundation, a philanthropic institution focused primarily on research and education on issues related to science, technology, and economic performance. Elizabeth and James Killian Professor of Economics, Emeritus at the Massachusetts Institute of Technology (MIT). Prior to 2007, served as the Director of the Center for Energy and Environmental Policy Research at MIT. Other directorships: Yale University; TransCanada Corporation, an energy company focused on natural gas transmission, oil pipeline, and power services; Exelon Corporation, an energy company focused on power services; Boston Symphony Orchestra 42 Elizabeth T. Kennan Born 1938, Trustee from 1992 to 2010 and since 2012 Principal occupations during the past five years: Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming). President Emeritus of Mount Holyoke College. Trustee of the National Trust for Historic Preservation and of Centre College. Chairman of the Board of Shaker Village of Pleasant Hill. Other directorships: Former Chairman and now Lead Director of Northeast Utilities, which operates New England’s largest energy delivery system Kenneth R. Leibler Born 1949, Trustee since 2006 Principal occupations during past five years: Founder and former Chairman of Boston Options Exchange, an electronic marketplace for the trading of derivative securities. Vice Chairman of the Board of Trustees of Beth Israel Deaconess Hospital in Boston, Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Other directorships: Northeast Utilities, which operates New England’s largest energy delivery system Robert E. Patterson Born 1945, Trustee since 1984 Principal occupations during past five years: Senior Partner of Cabot Properties, LP and Co-Chairman of Cabot Properties, Inc., a private equity firm investing in commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Born 1951, Trustee since 1984 Principal occupations during past five years: Chairman of New Generation Research, Inc., a publisher of financial advisory and other research services. Founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Born 1942, Trustee from 1997 to 2008 and since 2009 Principal occupations during past five years: Retired as Chairman and Chief Executive Officer of Boise Cascade, LLC, a paper, forest products, and timberland assets company, in December 2008. Prior to 2010, Director of Boise Inc., a manufacturer of paper and packaging products. Other directorships: TransCanada Pipelines Ltd., an energy infrastructure company Interested Trustee Robert L. Reynolds* Born 1952, Trustee since 2008 and President of the Putnam Funds since 2009 Principal occupations during past five years: President and Chief Executive Officer of Putnam Investments since 2008. Prior to joining Putnam Investments, served as Vice Chairman and Chief Operating Officer of Fidelity Investments from 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of April 30, 2012, there were 109 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 43 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Robert R. Leveille (Born 1969) Assistant Clerk Vice President and Chief Compliance Officer Since 2010 Since 2007 Manager of Finance, Dunkin’ Brands (2008– Chief Compliance Officer, Putnam Investments, 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management, and Putnam Retail Management (2007–2008); Senior Financial Management Analyst, Putnam Investments (1999–2007) Mark C. Trenchard (Born 1962) Nancy E. Florek (Born 1957) Vice President and BSA Compliance Officer Vice President, Assistant Clerk, Assistant Since 2002 Treasurer and Proxy Manager Director of Operational Compliance, Since 2000 Putnam Investments and Putnam Retail Management Susan G. Malloy (Born 1957) Vice President and Assistant Treasurer Since 2007 Director of Accounting & Control Services, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 44 Fund information Founded 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Elizabeth T. Kennan Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President Investment Sub-Manager W. Thomas Stephens and Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, Treasurer and Michael Higgins Custodian Compliance Liaison Vice President, Senior Associate State Street Bank Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Vice President and Nancy E. Florek Legal Counsel Principal Financial Officer Vice President, Assistant Clerk, Ropes & Gray LLP Assistant Treasurer and Janet C. Smith Proxy Manager Independent Registered Vice President, Assistant Public Accounting Firm Treasurer and Principal Susan G. Malloy PricewaterhouseCoopers LLP Accounting Officer Vice President and Assistant Treasurer Trustees Robert R. Leveille Jameson A. Baxter, Chair Vice President and Ravi Akhoury Chief Compliance Officer Barbara M. Baumann Charles B. Curtis Robert J. Darretta John A. Hill Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients.
